DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2018/0237912), (hereinafter, Takahashi).

RE Claims 1 and 4, Takahashi discloses a method for filling a recessed pattern, i.e. trenches, formed in surface of a substrate “silicon”. Takahashi discloses in FIGS. 9A-9D a deposition method comprising:
forming a nitride film on a surface of a substrate, referring to FIG. 9A [0068]; and
performing, after the forming of the nitride film, plasma purging supplying a noble gas “argon” activated as a plasma [0070]; wherein the forming includes
a) forming adsorption inhibitors on the surface of the substrate, by supplying a chlorine gas activated as a plasma and by causing the activated chlorine gas to be adsorbed on the surface of the substrate [0063, 0071 and 0073]. Takahashi discloses that the chorine plasma can “form the adsorption blocking group against the source gas, 
b) causing a raw material gas to be adsorbed on a region in the surface of the substrate on which the adsorption inhibitors are not present by supplying the raw material gas on the surface of the substrate, the raw material gas being a gas containing silicon and chlorine “DCS” [0036 and 0074], referring to FIG. 9C, or a gas containing a metal and chlorine, such AlCl3 or TiCl4 [0036]; and
c)    depositing the nitride film on the surface of the substrate, by supplying a nitriding gas “NH3” to cause the raw material gas to be reacted with the nitriding gas “NH3”, referring to FIG. 9D [0075].
RE Claim 2, Takahashi discloses a method, wherein the forming of the nitride film repeats a set of step a), step b), and step c) a predetermined number of times [0069, 72 and 77].
RE Claim 3, Takahashi discloses a method, wherein the metal is titanium or aluminum [referring to Claim 1 rejection above and 0036].
 RE Claim 5, Takahashi discloses a method, wherein a recess pattern “trenches” is formed on the substrate; and
in the forming of the nitride film, the nitride film is embedded in the recess pattern, referring to FIG. 9A [0068].
RE Claim 6, Takahashi discloses a method, wherein an undercoat film “UF” is formed on the substrate in advance [0080].
RE Claim 7, Takahashi discloses a method, wherein the undercoat film is a silicon nitride film or a silicon oxide film [0080].
RE Claim 8, Takahashi discloses a method, further comprising forming an undercoat film,
wherein the forming of the undercoat film is performed before the forming of the nitride film [0073 and 0080]; and the forming of the undercoat film includes
d) causing a silicon-containing gas to be adsorbed on the surface of the substrate, by supplying the silicon-containing gas [0082]; and
e) supplying a nitriding gas “ammonia” on the surface of the substrate to cause a silicon nitride film to be deposited on the surface of the substrate, by the nitriding gas being reacted with the silicon-containing gas [0082]. 
RE Claim 9, Takahashi discloses a method, wherein the undercoat film is formed by repeating a set of step d) and step e) a predetermined number of times [0083]. It is the examiner position that since Takahashi consecutively performs all the processes steps of 9B-9D, then the claimed limitation of the claim is met.  
RE Claim 10, Takahashi discloses a method, wherein the nitriding gas is activated as a plasma, referring to FIG. 9D.
RE Claim 11, Takahashi discloses a method, wherein the substrate is placed on a rotary table 2, referring to FIG. 2, along a circumferential direction of the rotary table 2;
a nitriding gas supplying region, a chlorine gas supplying region, and a raw material gas supplying region are disposed above the rotary table at intervals, each of which are arranged along a rotating direction of the rotary table in an order of the nitriding 
by rotating the rotary table, step a),
step b), and step c) are preformed repeatedly, referring to FIGS. 2 and 3 [0029, 0032-0039].
12. The deposition method according to claim 11, wherein a purge gas “Ar” supply region is provided between the chlorine gas supplying region and the raw material gas “source gas” supplying region, referring to FIG. 3, and between the raw material gas supplying region and the nitriding gas supplying region, the purge gas supply region being configured to supply a purge gas onto the surface of the substrate, referring to FIG. 3; and
the purge gas is supplied after step a) and before step b), and after step b) and before step c) [0049, 0070, 0074 and 0075].
RE Claim 13, Takahashi discloses a method, wherein the chlorine gas is activated as a plasma generated by a remote plasma generator [0063]; and 
the plasma purging is performed by the remote plasma generator [0063].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898